DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to because in Fig.5A, in box 512, “VOULME” should read, “VOLUME”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

The disclosure is objected to because of the following informalities: there appears to be a discrepancy between the description in paragraph [0115], and Figs.16A-16H.  The paragraph refers to “pie charts 1640 through 1670” in Figs.16A through 16D.  However, Figs.16A-16D depict pie charts 1600 through 1630.  Furthermore, pie charts 1640 through 1670 are depicted in Figs.16E through 16H.  However, these figures are not mentioned in the paragraph.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitations uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are: “radiation device” and “imaging devices” in claim 19.
Because this/these claim limitations are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, they are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have these limitations interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitations to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitations recite sufficient structure to perform the claimed function so as to avoid them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 18 is rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim does not fall within at least one of the four categories of patent eligible subject matter because the claim is directed to a "computer-readable medium".  The specification does not limit the medium to a particular type, and in fact, indicates that the computer-readable medium can be transmission media which includes waves that travel through space such as acoustic waves, electromagnetic waves, including radio, optical and infrared waves (paragraph [0122]).  As such, the claim encompasses both non-transitory media, as well as transitory media.  Not specifying the type of medium permits the interpretation of the "computer-readable medium" as something transitory such as a signal or carrier wave, which are not patent eligible.  (See In re Nuijten, 500 F.3d 1346, 84 USPQ2d 1495 (Fed. Cir. 2007).  See also USPTO Official Gazette notice 1351 OG 213).  In order to obviate this rejection, the Examiner suggests that the term “non-transitory” be inserted before "computer-readable medium".   This would preclude any interpretation of the medium being transitory.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13, 14, 17 and 19-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	a) In claim 13, in lines 3-4, “the branching structure enclosed by the second subset of voxels” lacks antecedent basis because it has not been previously established that the branching structure is enclosed by the second subset of voxels.
	b) In claim 17, in lines 2-3, “the OAR volume that encloses the third subset” lacks antecedent basis.  Claim 1 requires that the third subset encloses the OAR volume.
	c) In claim 17, in lines 3-4, “the third subset is not associated with the one or more second subsets” this directly contradicts claim 1, which requires that the third subset is associated with one or more second subsets.
	d) In claim 19, in the last clause, “the series of beam shapes and intensities” lacks antecedent basis.
	e) Claims not discussed explicitly are indefinite by reason of their dependence upon an indefinite claim.

Allowable Subject Matter
Claims 1-12, 15 and 16 are allowed.
Claims 13, 14, 17 and 19-21 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Subject Matter Not Found in the Prior Art
The subject matter of claim 18 was not found in the prior art.  Allowability is not being indicated in view of its patent ineligibility.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	U.S. Patent Application Publication 20160023018 to Zhang et al. discloses a method for radiation therapy, including defining voxels in a fixed reference frame, obtaining tissue type measurements, obtaining utility measurements that indicate a level of functional utility for each voxel, determining a set of target voxels, determining a set of OAR voxels.  Zhang also discloses determining beam shapes and intensities of a radiation beam which minimize a value of an objective function that is based on a computed dose delivered to an OAR voxel multiplied by the utility measure for that voxel summed over all voxels.  Zhang does not disclose determining a plurality of second subsets of the plurality of voxels, wherein each second subset is based on an anatomical parameter of a respective branching structure of a set of branching structures indicated by the measurements, and determining a third subset of the plurality of voxels, wherein the third subset encloses an organ-at-risk (OAR) volume and the third subset is associated with one or more second subsets.
	U.S. Patent Application Publication 20190054320 to Owens et al. teaches a radiotherapy system which utilize an imaging system of functional and/or anatomical imaging modalities, and a radiation treatment system, and a controller.  The controller generates commands based on a fluence map which designates the intensity and shape of radiation. 
	U.S. Patent Application Publication 20180345042 to Voronenko et al. teaches image guided radiation therapy which utilizes a treatment plan containing a fluence map to create a radiation firing matrix.  The radiation firing matrix is calculated in conjunction with calculating a fluence map that minimizes one or more cost functions of a resulting dose distribution and fluence formed based on radiation dose constraints and objectives.
	 “Inverse Planning for Functional Image-Guided Intensity-Modulated Radiation Therapy” by Xing et al. teaches incorporating metabolic information from functional imaging modalities into intensity-modulated radiation therapy planning, and performing optimization of an objective function.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON C CHANG whose telephone number is (571)272-7417. The examiner can normally be reached Mon-Fri 9:30am-5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward Urban can be reached on (571) 272-7899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JON CHANG/Primary Examiner, Art Unit 2665